Mera Matthews
Alaska Bar No. 0605020
John Cashion
Alaska Bar No. 9806025
CASHION GILMORE LLC
1007 W. 3rd Avenue, Suite 301
Anchorage, AK 99501
Telephone: (907) 222-7932
Facsimile: (907) 222-7938
Emails: mera@cashiongilmore.com
         john@cashiongilmore.com

Attorneys for Andrea Lauria

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 ANDREA LAURIA,

                             Plaintiff,

 vs.

 UNITED STATES OF AMERICA
 DEPARTMENT OF HOMELAND
 SECURITY and CHRIS HEITSTUMAN,

                             Defendant.       Case No. 3:20-cv-00210-SLG


   SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL
                      TORT CLAIMS ACT

       COMES NOW Plaintiff Andrea Lauria, by and through her attorneys Cashion

Gilmore LLC, and alleges and complains of the United States of America Government

and Chris Heitstuman as follows:




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 1 of 10



                                                                                  EXHIBIT B
         Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 1 ofPage
                                                                      10 1 of 10
                       I. PARTIES, JURISDICTION, and VENUE

       1.      Plaintiff Andrea Lauria is and at all times relevant hereto was an

individual residing in the State of Alaska.

       2.      The claims herein are brought against Defendant United States of

America Department of Homeland Security pursuant to the Federal Tort Claims Act

for money damages. Money damages are sought as compensation for personal

injuries that were caused by the negligent and wrongful acts and omissions of law

enforcement employees of the United States of America Department of Homeland

Security while acting within the scope of their offices and employment, under

circumstances where the United States Department of Homeland Security, if a private

person, would be liable to Plaintiff in accordance with the laws of the State of Alaska.

The claims brought herein are based on acts and omissions of law enforcement

officers of the United States Government who were at the time the incidents occurred

empowered by law to execute searches, to seize evidence, or to make arrests for

violations of Federal law.

       3.      Venue is proper in that the acts and omissions forming the basis of these

claims occurred in Alaska.

       4.      Plaintiff has fully complied with the provisions of 28 U.S.C. § 2675 of the

Federal Tort Claims Act.

       5.      This suit has been timely filed in that Plaintiff served notice of the claims

on the United States Department of Homeland Security and Federal Protective




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 2 of 10



                                                                                   EXHIBIT B
            Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 2 ofPage
                                                                         10 2 of 10
Service in August 2019. Prior to filing the complaint in this action no decision was

rendered by the government.



                            II. FACTUAL BACKGROUND

       6.     At all times relevant hereto Chris Heitstuman was a law enforcement

officer for the Department of Homeland Security headquartered at 620 E. 10th Avenue,

Anchorage, Alaska 99501.

       7.      In the fall of 2017 Andrea Lauria worked as Head of Security for the

Anchorage Museum at Rasmuson Center.

       8.     On the morning of September 12, 2017, Ms. Lauria contacted law

enforcement because of an intoxicated woman causing a disturbance outside the

museum.       Ms. Lauria waited outside for Anchorage police to arrive.             A law

enforcement vehicle drove by and stopped. The person inside was not an Anchorage

Police officer, but instead Homeland Security Officer Chris Heitstuman.

       9.     Heitstuman was in uniform and approached Ms. Lauria and gave the

impression that he was responding to the scene. Anchorage Police officers arrived

subsequently and arrested the woman who caused the disturbance.

       10.     As part of his investigation Heitstuman requested video footage of the

incident from Ms. Lauria and Julie Decker, the Director of the Anchorage Museum at

Rasmuson Center. Ms. Lauria explained that it would take a while to download, and

Heitstuman said she should contact him later that day when it was ready.




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 3 of 10



                                                                                  EXHIBIT B
            Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 3 ofPage
                                                                         10 3 of 10
       11.    Ms. Lauria followed this direction, and Heitstuman returned to the

museum ostensibly to collect the footage. At the museum, he told Ms. Lauria he

wanted to watch the footage there. Ms. Lauria explained they did not have equipment

to watch it in the control booth. Heitstuman and Ms. Lauria went to Ms. Lauria’s office

to watch the footage on her computer.

       12.    After watching the video footage Heitstuman attacked Ms. Lauria.

Heitstuman forced her to bend forward over a chair, grabbed her breasts, and thrust

his groin against her vaginal area, causing pain. Ms. Lauria told him to stop and tried

to push him off of her. After the attack Heitstuman threatened Ms. Lauria, pointing to

his uniform and stating that no one would believe her because of his position in law

enforcement.

       13.     Heitstuman contacted Ms. Lauria several times over the following days,

demanding that she engage with him in a sexually explicit manner. She felt threatened

and attempted to appease him.

       14.    Heitstuman returned to the museum on or about September 19, 2017,

while Ms. Lauria was working. Heitstuman came to the museum in his Homeland

Security uniform on the pretext of following up on the investigation of the September

12 incident. Heitstuman went to Ms. Lauria’s office where he again forcibly bent her

forward and grabbed her breasts and genital area. Heitstuman proceeded to rape

Ms. Lauria in her office. As Heitstuman was leaving the office he crossed paths with

Julie Decker and told her he was following up on the investigation. Heitstuman again




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 4 of 10



                                                                                  EXHIBIT B
          Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 4 ofPage
                                                                       10 4 of 10
threatened Ms. Lauria not to tell anyone about the assault, saying that because he

was a Homeland Security officer no one would believe her.

       15.     Heitstuman continued to harass Ms. Lauria through October 2017.

Ultimately, she contacted the police and obtained a protective order in state court

against him.

       16.     As a direct and proximate result of Officer Heitstuman’s intentional acts

and the culpable conduct of the Defendant, Ms. Lauria has suffered physical injury,

pain, and ongoing extreme emotional distress.

       17.     Upon information and belief, the discovery process will show that the

Department of Homeland Security United States of America had received prior

complaints that Mr. Heitstuman acted in a sexually inappropriate manner toward

members of the public. Because the Department of Homeland Security United States

of America failed to address these complaints and discipline and/or terminate Mr.

Heitstuman, Ms. Lauria was subjected to repeated assaults, stalking, and harassment.


             III. FIRST CAUSE OF ACTION—ASSAULT and BATTERY

       18.     The statements made above are fully incorporated herein as if

separately stated.

       19.     On September 12, 2017, Homeland Security Agent Chris Heitstuman

sexually assaulted Plaintiff by pushing her over a chair and grabbing her breasts in

violation of Alaska Statute 11.41.420(a)(1). Heitstuman’s actions caused pain and

emotional distress that continues to this day.



SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 5 of 10



                                                                                   EXHIBIT B
          Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 5 ofPage
                                                                       10 5 of 10
       20.        During the assault Homeland Security Agent Heitstuman was on duty,

in uniform, and acting in his official capacity or within the scope of his employment.

The United States Department of Homeland Security is vicariously of America is liable

for Agent Heitstuman’s intentional actions against Plaintiff.


                IV. SECOND CAUSE OF ACTION—ASSAULT and BATTERY

          21.    The statements made above are fully incorporated herein as if separately

stated.

       22.       On September 12, 2017, Homeland Security Agent Chris Heitstuman

sexually assaulted Plaintiff by pressing his groin into Plaintiff’s groin area without

consent in violation of Alaska Statute 11.41.420(a)(1). Heitstuman’s wrongful conduct

caused Plaintiff to suffer physical and emotional pain which she continues to

experience to this day.

       23.       Homeland Security Agent Heitstuman was on duty, in uniform, and

acting in his official capacity or within the scope of his employment when this occurred.

The United States Department of Homeland Security is vicariously of America is liable

for Agent Heitstuman’s intentional actions against Plaintiff.


                 V. THIRD CAUSE OF ACTION—ASSAULT and BATTERY

       24.       The statements made above are fully incorporated herein as if separately

stated.

       25.       On September 19, 2017, Homeland Security Officer Heitstuman came to

the museum in uniform and on duty purportedly to follow up on the investigation of the


SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 6 of 10



                                                                                  EXHIBIT B
            Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 6 ofPage
                                                                         10 6 of 10
incident on September 12, 2017. Homeland Security Officer Heitstuman then raped

the plaintiff in violation of Alaska Statute 11.41.410(a)(1). Heitstuman’s wrongful

conduct subjected Plaintiff to physical pain, anguish, and extreme emotional distress

that continues to this day.

       26.    Homeland Security Officer Heitstuman was on duty, in uniform, and

acting in his official capacity or within the scope of his employment when this occurred.

The United States Department of Homeland Security is vicariously of America is liable

for Agent Heitstuman’s intentional actions against Plaintiff.


                VI. FOURTH CAUSE OF ACTION—HARRASSMENT

       27.    The statements made above are fully incorporated herein as if separately

stated.

       28.    Heitstuman repeatedly intended to and did harass plaintiff. Heitstuman

made contact with Plaintiff in an obscene manner and that threatened sexual contact

in violation of Alaska Statute 11.61.120(a).

       29.    Heitstuman’s harassing behavior occurred when he was at work

performing his duties within the scope of his employment. The United States

Department of Homeland Security is vicariously of America is liable for Agent

Heitstuman’s intentional actions against Plaintiff.

       30.    Because of the harassment Plaintiff suffered harm including fear and

emotional distress.




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 7 of 10



                                                                                   EXHIBIT B
          Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 7 ofPage
                                                                       10 7 of 10
                      VII. FIFTH CAUSE OF ACTION—STALKING

       31.    The statements made above are fully incorporated herein as if separately

stated.

       32.     Heitstuman knowingly engaged in a course of conduct that placed

Plaintiff in fear of physical injury in violation of Alaska Statute 11.41.260(a)(4).

       33.     Heitstuman’s behavior occurred when he was at work or performing

official work duties within the scope of his employment.              The United States

Department of Homeland Security is vicariously of America is liable for Agent

Heitstuman’s intentional actions against Plaintiff.

       34.    Because of the stalking Plaintiff suffered harm including fear and

emotional distress.


             VIII. SIXTH CAUSE OF ACTION—FAILURE TO SUPERVISE

       35.     The statements made above are fully incorporated herein as if

separately stated.

       36.     The United States Department of Homeland Security owed a duty to the

Plaintiff to exercise due care in supervising Agent Heitstuman in the performance of

his employment.

       37.    The United States Department of Homeland Security failed to exercise

due care in supervising Agent Heitstuman and Plaintiff suffered harm as a result.




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 8 of 10



                                                                                  EXHIBIT B
          Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 8 ofPage
                                                                       10 8 of 10
       IX.     SEVENTH CAUSE OF ACTION—NEGLIGENT INFLICTION OF
                             EMOTIONAL DISTRESS

       38.     The statements made above are fully incorporated herein as if separately

stated.

       39.     The United States Department of Homeland Security owed a duty

Plaintiff and negligently breached this duty.       The United States Department of

Homeland Security’s negligence caused Plaintiff to experience severe emotional

distress.

                X.    EIGHT CAUSE OF ACTION—AIDED IN AGENCY

       40.    The statements made above are fully incorporated herein as if

separately stated.

       41.    Chris Heitstuman’s work as a Homeland Security Officer for the

United States of America gave Heitstuman substantial power and authority over

Plaintiff’s position as head of security at the museum.

       42. This power and authority played a substantial role in bringing about

the sexual assaults and harassment suffered by plaintiff.

       WHEREFORE, Plaintiff prays for the following relief:

       1.      For judgment in Plaintiff’s favor awarding damages as stated in the claim

  previously made to the Department of Homeland Security;

       2.      For the award of attorneys’ fees and costs;

       3.      For such other and further relief that the court deems just and proper.

DATED this ___ day of November, 2020, at Anchorage, Alaska.



SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 9 of 10



                                                                                  EXHIBIT B
            Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 9 ofPage
                                                                         10 9 of 10
                                                 CASHION GILMORE LLC
                                                 Attorneys for Andrea Lauria

                                                 /s/ Mera Matthews
                                                 _______________________
                                                 Mera Matthews
                                                 Alaska Bar No. 0605020
                                                 John P. Cashion
                                                 Alaska Bar No. 9806025




SECOND AMENDED COMPLAINT FOR DAMAGES UNDER THE FEDERAL TORT CLAIMS ACT
Lauria v. US Dept. of Homeland Security et al., Case No. 3:20-cv-00210-SLG Page 10 of 10



                                                                                 EXHIBIT B
        Case 3:20-cv-00210-SLG Document 9-2 Filed 11/02/20 Page 10Page
                                                                   of 1010 of 10
